                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127
                               sketner@littler.com
                          5
                               Attorneys for Defendant
                          6    WESTERN PARTITIONS, INC.

                          7

                          8                                       UNITED STATES DISTRICT COURT
                          9                                           DISTRICT OF NEVADA
                       10

                       11      BENJAMIN PEREZ-MONTIJO, a.k.a.
                               Benjamin Perez, an individual,
                       12                                                         Case No. 3:18-cv-00509-MMD-CBC
                                                     Plaintiff,
                       13                                                         STIPULATION TO SET ASIDE
                               vs.                                                DEFAULT; ORDER
                       14
                               WESTERN PARTITIONS, INC., a
                       15      Foreign Corporation,

                       16                            Defendant.

                       17

                       18              Plaintiff Benjamin Perez-Montijo ("Plaintiff") and Defendant Western Partitions, Inc.

                       19      (“Defendant”), by and through their counsel of record, hereby stipulate to the following:

                       20              1.       On January 7, 2019, Plaintiff served the Complaint upon Defendant.

                       21              2.       Defendant failed to answer or otherwise appear on or before January 28, 2019.

                       22              3.       On February 4, 2019, Plaintiff requested the entry of a default against Defendant.

                       23              4.       A default was entered against Defendant by the clerk of the court on February 5,

                       24      2019.

                       25              5.       Defendant’s failure to answer or otherwise appear was not willful or culpable.

                       26      Rather, Defendant’s failure to answer or otherwise appear was due to inadvertent miscommunication

                       27      between it, its insurance carrier and its legal counsel.

                       28              6.       The parties wish to seek resolution of this case on its merits. Therefore, the parties
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:162344963.1 100093.1000
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                          1    request and stipulate that the default entered on February 5, 2019 be set aside by the Court.

                          2            7.       Defendant may be able to present a meritorious defense if the default is set aside.

                          3            8.       Plaintiff will not suffer prejudice as a result of the setting aside of the default.

                          4            9.       Good cause exists to set aside the default entered against Defendant on February 5,

                          5    2019.

                          6            10.      The parties stipulate that Defendant will file an answer to the Complaint no later than

                          7    five (5) days after this Court’s Order setting aside the default.

                          8     Dated: February 8, 2019                         Dated: February 8, 2019
                          9

                       10       /s/William J. Geddes                              /s/Sandra Ketner
                               WILLIAM J. GEDDES, ESQ.                           SANDRA KETNER, ESQ.
                       11      THE GEDDES LAW FIRM, P.C.                         LITTLER MENDELSON, P.C.
                       12      Attorneys for Plaintiff                           Attorneys for Defendant
                               BENJAMIN PEREZ-MONTIJO                            WESTERN PARTITIONS, INC.
                       13

                       14                                                     ORDER
                       15                                                       IT IS SO ORDERED.
                       16                                                                  11th day of February, 2019.
                                                                                Dated this _____
                       17

                       18                                                       __________________________________
                                                                                UNITED STATES DISTRICT JUDGE
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                       2.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:162344963.1 100093.1000
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
